Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of Oculus Innovative Sciences, Inc. on Form S-3, (File No. 333-177642); Form S-3 (File No. 333-171411), Form S-8 (File No. 333-171412), Form S-8 (File No. 333-141017) and Form S-8 (File No. 333-163988) of our report dated June 20, 2012, with respect to our audits of the consolidated financial statements of Oculus Innovative Sciences, Inc. and Subsidiaries as of March 31, 2012 and 2011 and for the years then ended, which report is included in this Annual Report on Form 10-K of Oculus Innovative Sciences, Inc. for the year ended March 31, 2012. /s/ Marcum LLP New York, NY June 21, 2012
